Herlihy and Staley, Jr.., JJ. (concurring in result).
We concur in the result but on the sole and limited ground that the present record contains substantial evidence to sustain the board’s finding, and that the determination is neither arbitrary nor capricious.
In addition, we agree with the position taken by the intervenor State of New York that in the interest of expediting the resolution of the issues the determination of the board should be confirmed.
Gibson, P. J., Cooke and Gkeenblott, JJ., concur in Per Curiam opinion; Herlihy and Staley, Jr., JJ., concur in the result, in an opinion.
Determination confirmed, without costs.